Citation Nr: 0531249	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for service 
connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1989 through December 
1989.

The matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision promulgated by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the claim of 
service connection for hemorrhoids and assigned a non-
compensable evaluation, effective April 26, 2000.

This case was previously before the Board in August 2004, 
when it was remanded for additional action.  That action has 
been completed to the extent possible, and the case is once 
more before the Board.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service connected hemorrhoids are primarily 
manifested by mild to moderate intermittent recurrence of 
hemorrhoids; without evidence of large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue 
evidencing frequent recurrences, or persistent bleeding with 
secondary anemia or fissures.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114(a), Diagnostic Code 
7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The veteran first raised his claim of entitlement to an 
increased initial rating by his January 2002 Notice of 
Disagreement, which was clearly after the appealed rating 
decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, in an April 2001 letter the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  Notice 
regarding a claim for an increased rating was sent in August 
2004, after the appealed rating decision.  No response to 
that letter has been received.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a May 2002 Statement of the Case 
(SOC), and a July 2005 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, to include the criteria for 
establishing a higher evaluation, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and a VA examination report.  In addition, a second 
VA examination was scheduled for the veteran in September 
2004, but the veteran failed to report.  Moreover, the 
veteran was scheduled for a hearing before a traveling 
Veterans Law Judge in June 2004, but he failed to appear.  
Consequently, the Board concludes that the duty to assist has 
been satisfied to the extent possible given the cooperation 
of the veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not a 'one-way street.'  If 
the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.



Factual Background

Outpatient emergency room notes from April 2000 refer to a 
chief complaint of hemorrhaging hemorrhoids.  Notes from this 
visit indicate the veteran had a bleeding external thrombosed 
hemorrhoid.  His bleeding was substantial enough to soak his 
underwear, but it did cease an hour after the veteran was 
admitted.  The veteran was instructed to leave his gauze 
dressing in place and apply Anusol cream to the affected 
area.  Other records from around the time of this visit 
indicate that the veteran had no rectal bleeding and was 
"feeling better."

At the veteran's July 2001 VA examination, during which the 
claims file was reviewed, the veteran indicated problems with 
hemorrhoids and bleeding since military service.  The veteran 
also referred to an incident of emergency room treatment for 
hemorrhoids that occurred in March 2000.  The veteran stated 
that he passed approximately 750 cc of blood and was 
discharged after half a day.

Upon physical examination in July 2001, the veteran was found 
to have external hemorrhoidal tags, but no evidence of 
bleeding at the time of his examination.  The veteran had no 
fecal leakage, a normal sized lumen, and no evidence of 
anemia.  He expressed discomfort with his digital rectal 
examination.  He denied the use of laxatives or stool 
softeners.  He did report using suppositories about twice a 
week. The examiner diagnosed the veteran with external 
hemorrhoid tags with intermittent pain and bleeding.

The veteran indicated on his VA Form 9 (substantive appeal), 
that he loses blood every month and that he cannot perform 
physical work without bleeding.  He described his hemorrhoids 
as being very painful.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2004). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a compensable 
rating for his service-connected hemorrhoids.

The RO has evaluated the veteran's hemorrhoids at the zero 
percent level pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336.  Under this code a noncompensable evaluation is 
warranted for mild or moderate external or internal 
hemorrhoids.  A 10 percent evaluation requires large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  A 20 percent rating requires 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  Id.

Despite the veteran's contentions, the competent medical 
evidence indicates only one instance of rectal bleeding, 
which occurred during April 2000.  At that time, 
the veteran did have a thrombosed hemorrhoid with bleeding.  
However, a contemporaneous report indicated that the bleeding 
had resolved and that the veteran was feeling better.  In 
addition, there is no evidence of record that this condition 
was irreducible, with excessive redundant tissue.  There was 
no other objective evidence of frequent recurrences.  

While the veteran's subsequent VA examination revealed 
hemorrhoid tags, there was no indication of persistent 
bleeding, anemia, or fissures.  In fact, the veteran was not 
bleeding at the time of this examination and the examiner did 
not note evidence of recent bleeding.  The examiner at this 
time did diagnose the veteran with intermittent bleeding, but 
this was not characterized as frequent.  Moreover, the 
veteran failed to report for a subsequent VA examination 
scheduled in September 2004, which would have provided 
information on the current status of his condition.  

Accordingly, the objective medical evidence of record 
substantiates that the veteran's hemorrhoids are mild to 
moderate in nature and a compensable rating is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim for an increased rating, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

In making the above determination, the Board notes that it 
took into consideration the applicability of "staged" ratings 
pursuant to Fenderson, supra.  However, the record showed no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a compensable rating.  As 
indicated above, the only competent medical evidence of 
record to evaluate the severity of his service-connected 
hemorrhoids are the veteran's April 2000 emergency room visit 
and his July 2001 VA examination, neither of which showed 
evidence of persistent bleeding, secondary anemia, fissures, 
irreducible thrombosis, excessive redundant tissue, or 
frequent recurrences.

Finally, in exceptional cases where the schedular evaluations 
are found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  Here, the post-service medical records do not 
indicate any periods of hospitalization for the veteran's 
hemorrhoids.  Moreover, nothing in the record, except the 
veteran's complaints that his hemorrhoids prevent "physical 
work," supports a finding that either of these disabilities 
has resulted in marked interference with employment.  
Consequently, the Board must conclude that consideration of 
an extraschedular rating is not warranted based on the facts 
of this case.


ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


